United States Court of Appeals
                        For the First Circuit


No. 06-1486

                        MICHELE R. FREADMAN,

                        Plaintiff, Appellant,

                                 v.

      METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY,

                        Defendant, Appellee.



                            ERRATA SHEET

     The opinion of this Court issued on April 18, 2007 is
amended as follows:


     Page 12, second to last line of main text: replace
"accommodation in June" with "accommodations in June"

     Page 14, line 4:    replace copyright symbol with "(c)"

     Page 17, third to last line of main text:    replace "Equip."
with "Equipment"

     Page 30, line 6: replace "accommodation constituted" with
"accommodations constituted"